Citation Nr: 0015692	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  91-47 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 21, 1967 to 
August 13, 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In May 1992, the Board issued a 
decision which found, inter alia, that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran subsequently appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court) which, in July 1994, vacated the decision, and, 
pursuant to a joint motion to remand, remanded the case to 
the Board for another decision, taking into consideration 
matters raised in the joint motion.

The cited joint motion argued that the Board improperly 
assessed the credibility of a November 1990 statement from 
the veteran's private psychiatrist, in contravention of the 
rule announced in Justus v. Principi, 3 Vet. App. 510 (1992).  
It was further argued that, inasmuch as the opinion of the 
veteran's private psychiatrist was based upon his review of 
pertinent records and examination of the veteran, he had met 
the test of newness and materiality set forth in Kightly v. 
Brown, 6 Vet. App. 200 (1994).

In September 1994, the veteran's case was remanded to the RO 
for additional development.  During the course of this 
remand, it was determined that the aforementioned statement 
from the veteran's private psychiatrist was, in fact, "new 
and material," thereby necessitating a de novo review of the 
entire record.  In August 1995, the veteran's case was, once 
again, remanded for further development.

In a decision of June 1997, the Board denied entitlement to 
service connection for an acquired psychiatric disorder.  The 
veteran again appealed that decision to the Court, which, in 
an Order of February 1999, vacated the decision, and, 
pursuant to a joint motion to remand, remanded the case to 
the Board for another decision, taking into consideration 
matters raised in the joint motion.

The Board, in November 1999, requested the opinion of an 
independent medical expert regarding the nature and etiology 
of the veteran's claimed psychiatric disability.  That 
opinion was received by the Board in December 1999.  The case 
is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder is not shown to 
have been present in service.

2.  A psychosis, specifically schizophrenia, is shown to have 
been present (to a compensable degree) during the first year 
following service discharge.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, specifically 
schizophrenia, may be presumed to have been incurred during 
the first year following the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  That is, the Board finds that he 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998).  Moreover, where a veteran served ninety (90) days or 
more during a period of war, and a psychosis, including 
schizophrenia, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Factual Background

A review of the record in this case discloses that, on 
service entrance examination in April 1967, prior to the 
veteran's entry into service, he gave a history of "soaking 
sweats" secondary to anxiety, in conjunction with a loss of 
approximately 25 pounds during the previous year.  A 
contemporaneous psychiatric evaluation, however, was entirely 
negative for any evidence of a chronic psychiatric disorder.  
Service medical records disclose that, during the period from 
March to May 1970, the veteran was hospitalized for treatment 
of persistent diarrhea, culminating in a diagnosis of 
gastroenteritis secondary to anxiety.  Somewhat later, during 
the months of July and August 1970, the veteran received 
additional treatment for problematic diarrhea.  However, at 
the time of the veteran's service separation examination in 
May 1970, there was no evidence of either gastroenteritis or 
diarrhea, or of a psychiatric disorder of any kind.

VA correspondence dated in August 1971 is to the effect that 
the veteran was referred at that time to the Centro de Salud 
Mental de Manati Hospital Municipal for treatment of a 
"condicion nerviosa."

On Department of Veterans Affairs (VA) psychiatric 
examination in September 1971, the veteran gave a history of 
a motor vehicle accident in early 1969.  According to the 
veteran, since the time of that accident, he had been 
"nervous."  The veteran further stated that, since the time 
of his separation from service, he had been unable to either 
work or study.

On examination, the veteran was described as rather nervous 
and quite tense.  According to the examination report, he 
talked "incessantly" in a slightly high pitched voice, and in 
a flighty, and, at times, disconnected way.  The veteran was 
noted to have been attentive, but easily distractible.  His 
general mood was described as anxious, and his affect labile.  
Production of thought showed an increased flow of ideas, with 
poorly organized but realistic thinking.  The report noted 
further that the content of the veteran's thought revealed 
concern regarding his present inability to adjust, or to 
function properly.  He was forgetful, and unable to 
concentrate well.  The veteran stated that he slept poorly, 
and woke up "screaming and frightened."  He further commented 
that he was unable to tolerate noise, and became easily 
irritated with his family.  Also noted were outbursts of 
"emotionally disturbed and angry behavior."  The veteran 
stated that he experienced occasional auditory hallucinatory 
experiences of the hypnagogic type.

On mental status examination, the examiner noted that the 
veteran's sensorium was clear, and he was well oriented.  His 
memory was only fair, and immediate retention and recall were 
poor.  The veteran's attention span was diminished, and his 
concentration poor.  In the opinion of the examiner, the 
veteran's insight was on a "very superficial level."  His 
judgment, however, was preserved.  The pertinent diagnosis 
was anxiety neurosis.

In late September 1971, the veteran was seen at a VA medical 
facility for complaints of visual and auditory 
hallucinations, ideas of reference, and homicidal 
ruminations.  He was described as somewhat talkative, and 
complained of the side effects of antihistaminic drugs.  At 
the time of evaluation, the veteran's speech was "illogical 
and irrelevant."  He was talkative, and both excitable and 
somewhat hostile.  The pertinent diagnosis was acute 
undifferentiated schizophrenia.

During the period from early October 1971 to February 1972, 
the veteran was hospitalized at a VA medical facility.  At 
the time of admission, he complained of "nerves," insomnia, 
and restless sleep, and stated that he heard "voices" and saw 
"shadows."  According to the veteran, the onset of these 
symptoms was approximately three months following his 
discharge from service.  He stated that, about that time, he 
began to experience spells of nervousness accompanied by 
hyperventilation and dizziness.

The impression of the physician completing the 
hospitalization summary was that test data obtained during 
the veteran's period of hospitalization presented a picture 
consistent with an active psychotic disorder of a 
schizophrenic nature accompanied by strong paranoid 
components.  It was noted that approximately the third week 
in January 1972, the veteran returned from pass "crying, 
hyperventilating, and dizzy" complaining of nausea and 
vomiting, with coarse tremors all over his body.  He was 
subsequently given an injection of Librium, and stated that, 
while on pass, he had received a letter from adjudication 
"turning him down for service connection."  According to the 
veteran, during the weekend he was on pass, he neither ate 
nor took his medication.  It was noted in the hospitalization 
summary that, during the following few days, the veteran's 
hysteric-like symptoms disappeared, and his previous 
improvement was maintained.  It was also noted that, in 
addition to depression, the veteran utilized obsessive-
compulsive defenses characteristic of his basic personality.  
The pertinent diagnosis at the time of hospitalization was of 
latent schizophrenia, "in remission of symptoms."  

In December 1972, the VA sought the opinion of an independent 
medical specialist regarding the nature and etiology of the 
veteran's psychiatric disorder.  That specialist, in 
correspondence of March 1973, stated that, following a 
"careful study" of all submitted records, he was of the 
opinion that the correct psychiatric diagnosis for the 
veteran's nervous symptoms during service was "most probably 
no psychiatric disorder."  He further commented that an 
anxiety neurosis, possibly existing prior to the veteran's 
enlistment, or an organic brain syndrome, possibly related to 
injuries or other experiences occurring while on active duty, 
could not be excluded on the basis of available information.  
Nevertheless, there was "little evidence" for any psychiatric 
disorder.  It was noted that, while "available information" 
appeared to indicate that the veteran was "psychotic" while a 
patient in the San Juan, Puerto Rico, VA Hospital, it was 
"possible" that the veteran had never had a psychotic episode 
as that term is usually understood.  Further noted was that a 
"wide range of symptoms," including those of an anxiety 
neurosis, had been reported prior to the onset of psychosis 
in patients with schizophrenia, and, were these two 
conditions to have occurred in the veteran, the most probable 
relationship was that the anxiety symptoms were part of the 
schizophrenic illness.  It was hypothesized that were the 
veteran's diagnosis since active duty to be anxiety neurosis, 
then the relationship with this condition during active duty 
was either none (if he had no psychiatric disorder) or 
unchanged.

During the months from May to August 1973, the veteran was 
hospitalized at a VA medical facility for complaints of 
restlessness, bizarre behavior, and hyperkinetic episodes.  
The pertinent diagnosis was chronic undifferentiated 
schizophrenia.

In May 1974, an additional VA psychiatric examination was 
accomplished.  At the time of that examination, the veteran 
stated that he had been "unemployed and unproductive" for the 
past three years.  The examination report noted that he spoke 
in a low pitched voice, and his thought production was 
unrealistic.  His flow of ideas was increased, and his 
answers coherent, but often irrelevant.  The veteran stated 
that he was "always nervous, restless, and depressed," and 
that he experienced suicidal ruminations.  The examiner 
stated that the veteran's affect was shallow and inadequate, 
and his behavior bizarre.  The veteran was well oriented, but 
his memory for present and past events was poor.  His fund of 
information was fair, though his mental faculties showed 
defects in knowledge and calculation.  According to the 
examiner, at the time of evaluation, the veteran exhibited no 
insight and superficial judgment.  The pertinent diagnosis 
was undifferentiated schizophrenia.

In a statement of November 1979, the veteran's private 
psychiatrist wrote that he had been seeing the veteran since 
January 1979, and that most of the veteran's anxiety was 
based on his "interfamilial relations, especially with his 
wife, followed by guilt feelings and depression."  It was his 
recommendation that the veteran enter marital therapy in 
order to improve his capability for interpersonal relations, 
and to diminish his anxiety and guilt feelings.

In December 1990, there was received an additional statement 
from the same private psychiatrist who had furnished the 
November 1979 statement.  That correspondence, dated in 
November 1990, noted that the veteran had received clinical 
care "as a fee-basis patient" since January 1979.  According 
to the veteran's private psychiatrist, the veteran and his 
representative had furnished him with "several documents" 
pertaining to the history of the veteran's illness, and 
requested his "professional opinion" regarding the onset of 
the veteran's illness, "its development, crisis, prognosis, 
and any probability of recuperation or full remission of 
symptoms."  Following a review of the information with which 
he had been provided, the veteran's private psychiatrist 
opined that, "beyond any reasonable doubt," the veteran 
exhibited paranoid schizophrenia.  He was further of the 
opinion that the veteran's behavior prior to August 10, 1971 
was "compatible with the onset (of) symptoms of processal 
illness much prior to (that) date."  He concluded by stating 
that "[e]ven if schizophrenia started with an explosion of 
symptoms, which it definitely does not, [the veteran] 
evidenced symptoms prior to one year following his date of 
discharge [from service]."  The veteran's private 
psychiatrist then commented that it was his sincere belief 
that the veteran's "condition" was "service connected 
according to prevailing Army regulations and standards."

On VA psychiatric examination in October 1994, it was noted 
that the veteran had been hospitalized from October 1971 to 
February 1972, and again in January 1990, for psychiatric 
treatment, and that, on both occasions, his diagnosis was 
schizophrenia.  Additionally noted was that the veteran had 
been followed through the "fee-basis program" by a private 
psychiatrist.  At the time of evaluation, the veteran 
complained of "hearing voices like his wife's voice at 
night."  The veteran stated that he experienced difficulty in 
dealing with people, and that he preferred to be "isolated."  
Based on a review of the record, it was noted that the 
veteran had first been evaluated by the VA in 1971, at which 
time he received a diagnosis of anxiety disorder.  Following 
evaluation in February 1974, the diagnosis was changed to 
schizophrenia, undifferentiated type.  Reportedly, the 
veteran's first hospitalization of 126 days was considered 
"schizophrenia, latent type."  The last hospitalization in 
1990 was considered "schizophrenia, paranoid type in 
remission, and atypical depression."

On mental status examination, it was noted by the examiner 
that the veteran exhibited persecutory ideation projected by 
referential ideas, though he was not really delusional.  
There was noted a history of both auditory and visual 
hallucinations, though according to the examiner, neither 
were active at the present time.  The veteran showed no 
looseness of association, and was well oriented.  His memory 
was grossly preserved.  There was evidence of a depressive 
tone, but no real suicidal preoccupation.  The pertinent 
diagnosis was schizophrenia, residual type.

In a December 1994 addendum to the aforementioned October 
1994 VA psychiatric examination, it was noted that the 
psychiatric examiner did not find enough evidence to specify 
the onset of the veteran's currently manifested psychiatric 
disorder.  This was reportedly due to conflicting information 
in the veteran's claims folder.

In August 1995, the veteran's case was remanded to the RO for 
additional development.  A part of that development consisted 
of a request for an additional VA psychiatric examination, 
following which were to be provided answers to five specific 
questions.

In September 1995 correspondence from the Centro de Salud 
Mental de la Comunidad located in Manati, Puerto Rico, it was 
noted that the veteran had first been evaluated at that 
facility on June 22, 1972, at which time he received a 
diagnosis of rule out depression, moderate, with 
schizophrenic features.

In April 1996, in response to the Board's August 1995 remand, 
an additional VA psychiatric examination was accomplished.  
At the time of that examination, it was noted that the 
veteran had been seen with his claims folder and hospital 
record.  The veteran's history and complaints were recounted, 
with it being noted that the veteran was claiming service 
connection for a psychiatric condition "because he was sent 
to a war zone."  

On mental status examination, the veteran was alert and well 
oriented.  His mood was tense, guarded, and depressed, and 
his affect blunted.  Attention and concentration were good, 
and his memory was fair.  His speech was clear and coherent, 
and there was no evidence of hallucinations.  At the time of 
examination, the veteran was neither suicidal nor homicidal.  
Insight, judgment, and impulse control were described as 
fair.  The pertinent diagnoses noted were chronic paranoid-
type schizophrenia, with depressive features; and obsessive-
compulsive personality traits.

In response to the Board's questions (stated below) posed at 
the time of the August 1995 remand, the examiner provided the 
following answers:

1.  What is the nature of the veteran's 
current psychiatric disorder?  Answer:  
The veteran's current neuropsychiatric 
disorders consist of chronic paranoid-
type schizophrenia with depressive 
features; and obsessive-compulsive 
personality traits.

2.  Based on the medical evidence of 
record, when was the disorder first 
manifested?  (If this cannot be answered 
with precision, the examiner should 
provide a best estimate based on a review 
of the medical data.)  Answer:  Based on 
the October 1, 1971 hospitalization 
summary at this VA hospital, with 
diagnosis of schizophrenia, latent, in 
remission of symptoms, that states that 
the veteran's onset of symptoms was three 
months after discharge from service; and 
evaluating the September 8, 1971 
compensation and pension psychiatric 
evaluation, we consider that the 
veteran's described symptomatology on the 
medical service records that could (have) 
fulfilled the diagnostic criteria for 
schizophrenia was present some months 
before the September 8, 1971 compensation 
and pension psychiatric evaluation.  This 
estimate is based on the fact that no 
psychiatric symptoms were claimed nor 
described on the May 19, 1970 Army report 
of medical history for separation, 
despite the veteran's previous report of 
medical history dated April 10, 1967, 
where he complained of soaking sweats, 
considered by the examin(ing) physician 
to be secondary to anxiety to TBC 
(tuberculosis).

3.  Did the veteran have any psychiatric 
disorder which preceded his current 
psychiatric disorder?  If so, what 
relationship is there between the two?  
Answer:  Based on the veteran's military 
record and complaints, we have found that 
the veteran's severe anxiety reactions to 
situations were related to:  his health, 
fear of assignment to Vietnam, and family 
situations; were present since 1967, 
preceding the onset of the current 
neuropsychiatric condition.  The veteran 
also has strong obsessive-compulsive 
personality traits (which are) part of 
his character.  There is no direct 
relationship between the veteran's 
neuropsychiatric diagnoses...of 
schizophrenia and his previously 
described anxiety reactions.

4.  If, in the opinion of the examiner, 
any psychiatric disorder preexisted 
service, did such disorder increase in 
severity during service (beyond any 
natural progress)?  Answer:  It is also 
considered that the veteran's condition 
of obsessive-compulsive personality 
traits did not increase in severity 
during service other than the natural 
progress of personality maturation.  No 
evidence of preexisting conditions for 
the veteran's anxiety reactions were 
found to be present prior to military 
service.

5.  Is the current psychiatric disorder 
related to service or to any disability 
treated in service?  Answer:  We consider 
that the veteran's current psychiatric 
disorder is not directly related to 
service, nor to any disability treated in 
service.  

In correspondence of November 1999, the Board sought the 
opinion of an independent medical expert regarding the 
origin, nature, and etiology of the veteran's claimed 
psychiatric disability.

In correspondence of December 1999, the aforementioned 
medical expert responded as follows:  

Review of the records indicates that the 
veteran entered active duty on August 21, 
1967.  He served in the Army and was 
granted an honorable discharge on 
August 13, 1970.

Summary of the medical examination 
completed for separation on June 30, 1970 
is significant for urethritis (treated), 
motion sickness, and glasses.

Health records for the active duty period 
include various entries from the 
dispensary.  First entry was dated 
October 7, 1967, and last one was dated 
August 3, 1970.  Most of the visits to 
the dispensary were associated with sinus 
problems, allergies, recurrent 
dislocation of small finger, left side 
pain, and bilateral early pterigia.  The 
entries dated July 29, 1970 and August 3, 
1970 describe the presence of persistent 
diarrhea leading to admission to a 
medicine unit.  Stool analysis performed 
at dispensary was positive for occult 
blood on August 1, 1970, with ova plus, 
parasites negative, and culture and 
sensitivity showing only growth of 
Escherichia coli after two days.  The 
veteran was admitted on August 3, 1970 
and was discharged on August 5, 1970.  
Notes from the nursing staff describe an 
uneventful course and the patient as 
calm.  Discharge diagnosis was 
gastroenteritis secondary to anxiety.

Based on the information reviewed, I am 
of the opinion that a chronic psychiatric 
disorder was not likely present during 
the time of the veteran's active military 
duty.  The records do not contain 
references to the presence of any 
psychiatric symptomatology except for 
mentioning anxiety as a possible cause of 
diarrhea at the time of discharge from 
hospitalization on August 5, 1970.  The 
fact that the enlistment examination is 
significant for "soaking sweats" 
secondary to anxiety suggests that the 
veteran may have experienced some degree 
of anxiety prior to starting active duty.  
The information reviewed does not provide 
enough data (i.e., no further mention of 
anxiety/nervousness until discharge note 
from hospitalization) to make a formal 
diagnosis of anxiety disorder of any 
type.

Review of the records indicates that the 
veteran's first admission to the hospital 
for psychiatric reasons took place on 
October 1, 1971.  Discharge summary from 
this admission indicates that on 
admission, the veteran "complained of 
nerves, insomnia, and restless sleep, 
hears voices, and sees shadows.  Onset 
about three months after discharge from 
service."  It should be noted, however, 
that in the handwritten note by the same 
physician, there is conflicting 
information regarding whether it was 
three months after discharge from the 
service or three months prior to his 
hospital admission.  The same handwritten 
note indicates that the patient had been 
taking an antipsychotic (Trilafon) for 
two weeks prior to admission.  
Antipsychotic was allegedly prescribed by 
a psychiatrist two months prior to his 
October 1, 1971 admission.  The veteran 
reported that the psychiatrist saw him 
after he experienced a dizzy spell after 
an allergy shot.  Psychological testing 
conducted during his first admission 
suggested the presence of an incipient 
thought disorder.  The diagnostic 
impression of the treating psychiatrist 
is one of an active psychotic disorder of 
a schizophrenic nature with strong 
paranoid components.  His final diagnosis 
is schizophrenia latent, on remission of 
symptoms.

The symptoms most consistently described 
in the various entries (physician, 
nurses, social work) are violent behavior 
towards wife (which apparently had 
already started in Korea), irritability 
and insomnia.  Interestingly, violent 
behavior was not reported while in the 
hospital, as he was repeatedly reported 
as tranquil, cooperative, and 
communicative.  The veteran did become 
anxious and tearful on a few occasions 
after returning from passes and in 
association with arguments with (his) 
wife or bad news.  The only reference to 
visual hallucinations is on the note from 
physician (November 22, 1971):  "Patient 
mentions morbid thoughts like he 'sees' 
son hurt with pick."

Additional information relevant to 
psychiatric symptoms observed or reported 
prior to hospitalization are found in 
the:

(a) Medical certificate dated September 
28, 1971 records as presenting 
complaints:  visual and auditory 
hallucinations, ideas of reference, 
homicidal ruminations.  Veteran is 
described as talkative with illogical and 
irrelevant speech, excitable and somewhat 
hostile.  A diagnosis of schizophrenia, 
undifferentiated type, acute is given.

(b) Psychiatric examination dated 
September 8, 1971 suggesting the presence 
of anxiety neurosis.  Significant 
findings of this examination include the 
fact that the veteran is described as 
having decreased attention span, poor 
concentration, decreased memory, 
irritability, poorly organized but 
realistic thoughts, occasional auditory 
hallucinations (hypnagogic type), 
increased flow of ideas, and low 
frustration tolerance.

(c) Referral to the Centro de Salud 
Mental de Manati by the VA Chief of 
Outpatient Clinics dated August 10, 1971 
indicated a provisional diagnosis of a 
nervous condition.  It is not clear what 
symptoms were present at the time because 
no specific symptom was mentioned in the 
referral note.  However, the veteran's 
psychiatrist (Dr. Rodriguez-Gomez) states 
in a letter dated November 1990 that on 
August 10, 1971, the veteran was taken to 
the emergency room of the Veteran's 
Hospital in Rio Piedras requesting 
emergency help because of increased 
violent behavior, restlessness, fears, 
and other symptoms.

Based on the information reviewed, I am 
of the opinion that a chronic psychiatric 
disorder was likely present during the 
first year following the veteran's 
discharge from service.  

My best estimation of the psychiatric 
picture of the veteran is as follows:  
(1) The veteran is likely to have 
experienced a psychotic episode at the 
time of his first hospitalization on 
October 1, 1971; (2) onset of psychotic 
symptoms could be conservatively dated 
three months prior to his admission.  If 
this is the case, psychotic symptoms 
could have started as early as July 10, 
1971; (3) the veteran appears to have had 
problems with poor impulse control and 
violent behavior while stationed in 
Korea.  These symptoms were also present 
during his first admissions; 
(4) abnormalities in thought processes 
were noted in several of the evaluations 
done as early as September 8, 1971; (5) 
affective symptomatology was significant 
throughout his illness with marked 
irritability and occasional sadness.

My differential diagnoses include 
Schizophrenia, paranoid type versus 
Schizo-affective disorder, bipolar type.  
It must be noted that with the years, our 
system of psychiatric classification has 
changed and therefore we are not using 
the same terminology that was applied in 
the early seventies.  The diagnosis of 
Schizophrenia, latent does not exist any 
longer.  The fact that symptoms were not 
present at the time of discharge from the 
hospital does not imply that the veteran 
did not have a mental disorder.  In fact, 
he was discharged on an antipsychotic 
medication.  It is likely that symptoms 
were under control because he was on this 
medication.  Antipsychotics are routinely 
used for the control of symptoms such as 
auditory and visual hallucinations and 
thought disorganization.  Antipsychotics 
have also been used for the management of 
impulse control, aggression, and 
irritability.

A review of the DSM-IV criteria for 
schizophrenia can shed further light into 
the diagnostic issue.  DSM-IV criteria 
for schizophrenia require that any two of 
Criterion A symptoms (delusions, 
hallucinations, disorganized speech, 
grossly disorganized or catatonic 
behavior, negative symptoms) occur for at 
least one month (less if successfully 
treated).  In addition, criteria indicate 
that the total duration of the 
disturbance should be at least six 
months.  This six-month period must 
include at least one month of symptoms 
(or less if successfully treated) that 
meet Criterion A and may include periods 
of prodromal or residual symptoms.

Prodromal symptoms described in the DSM-
III-R include marked withdrawal, 
impairment in role functioning, peculiar 
behavior, blunted or inappropriate 
affect, disturbances of speech, unusual 
perceptual experiences, lack of energy, 
interest, or initiative.  Some experts 
will go further and include under 
prodromal symptoms decline in social 
functioning regardless of relationship to 
psychopathology, first onset of any 
psychiatric symptoms, first onset of 
early psychotic symptoms and first onset 
of negative symptoms.  The prodromal 
symptoms are nonspecific and can be the 
early phase of other psychiatric 
illnesses.

There is some discussion on when the 
illness begins.  Many schizophrenia 
scholars would define the illness onset 
as the time when the patient first 
experiences prodromal symptoms.  Since 
the prodromal symptoms are not specific 
for schizophrenia, the illness onset must 
be, for the most part, defined 
retrospectively.

Applying these definitions to the case at 
hand, it is likely that the onset of the 
illness (initiation of prodromal 
symptoms) occurred several months prior 
to his first admission.  According to 
this estimate, illness onset could be 
dated back to at least three months prior 
to his October 1, 1971 admission when he 
began to have unusual perceptual 
experiences and impairment in role 
functioning.

DSM-IV criteria for schizo-affective 
disorder requires a period of time in 
which both criteria for an affective 
disorder (major depressive episode, manic 
episode, or mixed episode) co-exist with 
symptoms that meet Criterion A for 
schizophrenia.  This diagnosis is made 
taking into account the longitudinal 
course of an illness.  At the time of his 
first admission, the veteran exhibited 
both affective and psychotic symptoms.  
Whether he ever experienced psychotic 
symptoms in the absence of prominent mood 
symptoms is not clear given that he has 
been maintained on antipsychotics since 
his first admission.  Regarding illness 
onset, the same considerations discussed 
above can be applied here.

I am of the opinion that a chronic 
psychiatric disorder was likely present 
during the first year following the 
veteran's discharge from service.  
However, it is important to point out 
that the cause of schizophrenia (or 
schizo-affective disorder) is not known.  
Biological factors (neurotransmitter 
abnormalities, immunological 
abnormalities, etc.) and genetic loading 
have been postulated as potentially 
relevant for etiology.  Furthermore, a 
stress-diathesis model has also been 
postulated as a way for the integration 
of biological, psychosocial, and 
environmental factors.  At this time, no 
single factor can fully explain the 
development of the illness.

Analysis

The veteran in this case seeks service connection for an 
acquired psychiatric disorder which, it is alleged, had its 
origin during his period of active service.  In that regard, 
it is contended that, even if definitive manifestations of 
the veteran's psychiatric disorder were not present during 
his actual period of active service, they were clearly shown 
during the first year following his discharge from service; 
as such, service connection should be granted on a 
presumptive basis.

The Board notes that, while there are present in the record 
various psychiatric diagnoses, the vast majority of the 
evidence is to the effect that the veteran has in the past 
and currently suffers from schizophrenia.  Based on the 
veteran's allegations, and certain statements submitted in 
support of his claim, it is this particular disorder for 
which service connection is currently being sought.  The 
obsessive-compulsive personality disorder noted on VA 
psychiatric examination in April 1996 is not an appropriate 
subject for a grant of service connection when considered in 
light of applicable law and regulation.  38 C.F.R. § 3.303(c) 
(1998).  Consequently, the Board must confine its review to 
the issue of service connection for the veteran's current 
schizophrenia.

In that regard, the Board observes that, although the veteran 
received a diagnosis of gastroenteritis secondary to anxiety 
while in service, at no time, either during service or at 
separation, was it indicated that the veteran suffered from a 
chronic psychiatric disability.  The aforementioned opinion 
of an independent medical expert in March 1973 described 
anxiety as "an ubiquitous human experience."  That same 
expert was of the opinion that the "correct psychiatric 
diagnosis" for the veteran's "nervous symptoms" during 
service was "most probably no psychiatric disorder."  
Moreover, during the course of an independent medical opinion 
obtained in October 1999, it was noted that the veteran's 
"chronic psychiatric disorder was not likely present during 
the time of his active military duty."  The earliest clinical 
indication of the possible presence of a chronic psychiatric 
disorder is revealed by VA correspondence of August 1971, at 
which time it was reported that the veteran was being 
referred to a private medical facility for a "condicion 
nerviosa," subsequently confirmed on VA psychiatric 
examination in September 1971 as an "anxiety neurosis."  
Slightly more than two weeks later, on September 28, 1971, 
the veteran was once again seen at a VA medical facility, at 
which time he received his first diagnosis of schizophrenia, 
described at that time as "acute and undifferentiated."  As 
can clearly be seen, this first diagnosis of schizophrenia (a 
psychosis) was rendered only two weeks after the termination 
of the one-year period immediately following the veteran's 
discharge from service.

A considerable portion of the veteran's record consists of 
various statements and treatment reports from his fee-basis 
psychiatrist, the most significant of which is a statement 
submitted in December 1990.  In that statement, the veteran's 
psychiatrist reported that he had seen the veteran since 
January 1979, and that, based on "several" documents 
pertaining to the history of the veteran's illness, it was 
his professional opinion that the veteran's schizophrenia 
should be "service connected according to the prevailing Army 
regulations and standards."  This opinion was, apparently, 
based upon a firm conviction that various manifestations of 
the veteran's post service schizophrenia were, in fact, 
present during the first year following his discharge from 
service.  The VA psychiatric examination of April 1996 
reaches a similar conclusion, noting that "described 
symptomatology" in the record which "could have fulfilled" 
the diagnostic criteria for schizophrenia were "present some 
months before the September 8, 1971 compensation and pension 
psychiatric evaluation."

The Board observes that, in correspondence of December 1999, 
an independent medical expert noted that the veteran's first 
admission to a hospital for psychiatric reasons took place on 
October 1, 1971.  The discharge summary from this admission 
reportedly indicated that, on admission, the veteran 
complained of nerves, insomnia, and restless sleep, as well 
as hearing voices and seeing shadows.  The onset of such 
symptomatology was described as "three months after discharge 
from service."  Reportedly, the veteran had been taking 
antipsychotic medication, specifically Trilafon, for a period 
of two weeks prior to his admission to the hospital.  This 
antipsychotic medication was reportedly prescribed by a 
psychiatrist two months prior to the veteran's October 1, 
1971 admission.  Further noted by the independent medical 
expert was that, on August 10, 1971, the veteran received a 
referral to the Centro de Salud Mental de Manati by the VA 
Chief of Outpatient Clinics.  While unclear what the 
veteran's symptoms were at the time, the veteran's 
psychiatrist, in a letter dated November 1990, stated that, 
on August 10, 1971, the veteran had been taken to the 
emergency room of the Veteran's Hospital requesting emergency 
help because of increased violent behavior, restlessness, 
fears, and other symptoms.  In the opinion of the independent 
medical expert, the "best estimation" of the veteran's 
psychiatric picture involved the likelihood that he had 
experienced a psychotic episode at the time of his first 
hospitalization on October 1, 1971; that the onset of his 
psychiatric symptomatology could conservatively have been 
dated three months prior to his admission, and that, in this 
case, the veteran's psychotic symptoms could have started as 
early as July 10, 1971 (well within the first year following 
his discharge from active duty).  Based on such evidence, and 
following a full review of the veteran's record, the 
independent medical expert opined that the veteran's chronic 
psychiatric disorder "was likely present during the first 
year following (his) discharge from service."

As noted above, service connection may be granted for certain 
chronic disabilities which are shown to have been present to 
a compensable degree during the first year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Based upon a 
full review of the pertinent evidence of record, and in 
particular the recent opinion of an independent medical 
expert, the Board is of the opinion that the veteran's 
current psychiatric disability, schizophrenia, as likely as 
not had its origin during the first year following his 
discharge from service, and that service connection for such 
a disability is, therefore, warranted.


ORDER

Service connection for an acquired psychiatric disorder 
(schizophrenia) is granted.



		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals




 

